UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-10201 The Appleton Funds (Exact name of registrant as specified in charter) One Post Office Square, 6th Floor Boston, Massachusetts 02109 (Address of principal executive offices) (Zip code) James I. Ladge Appleton Partners, Inc. One Post Office Square, 6th Floor Boston, Massachusetts 02109 (Name and address of agent for service) 617-338-0700 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments. The Trust’s Schedule of Investments as of the close of the reporting period prepared pursuant to Rule 12-12 Regulation S-X is as follows: SCHEDULE OF INVESTMENTS September 30, 2015 (Unaudited) Shares Common Stocks ― 98.7% Market Value Consumer Discretionary ― 14.9% Carnival Corp. $ Delphi Automotive PLC Grupo Televisa, S.A.B. ― ADR Home Depot, Inc. Starbucks Corp. The Walt Disney Co. Consumer Staples ― 4.1% Constellation Brands, Inc. Costco Wholesale Corp. Energy ― 3.0% EOG Resources, Inc. Schlumberger Ltd. Financials ― 18.0% American Tower Corp. Bank of America Corp. Citigroup, Inc. Goldman Sachs Group, Inc. Intercontinental Exchange, Inc. JPMorgan Chase & Co. Northern Trust Corp. Wells Fargo & Co. Health Care ― 20.7% AbbVie, Inc. Allergan, Inc. * Amgen, Inc. Biogen Idec, Inc. * Cerner Corp. * Express Scripts Holding Co. * Illumina, Inc. * Medtronic PLC Thermo Fisher Scientific, Inc. Zoetis, Inc. SCHEDULE OF INVESTMENTS, continued September 30, 2015 (Unaudited) Shares Market Value Industrials ― 8.7% Chicago Bridge & Iron Company N.V. Roper Industries, Inc. Union Pacific Corp. Wabtec Corp. Information Technology ― 25.0% Akamai Technologies, Inc. * Apple, Inc. Facebook, Inc. * IAC/InterActiveCorp NXP Semiconductors N.V. * Palo Alto Networks, Inc. * PayPal Holdings, Inc. * Qorvo, Inc. * Rackspace Hosting, Inc. * Visa, Inc. Materials ― 4.3% Ecolab, Inc. The Sherwin-Williams Co. Total Common Stocks (Cost $13,479,465) $ Short-Term Investment ― 1.5% Money Market Fund ― 1.5% Fidelity Money Market Portfolio Select Class, 0.08% (a) $ Total Short-Term Investment (Cost $263,235) $ Total Investments ― 100.2% (Cost $13,742,700) $ Liabilities in excess of other assets ― (0.2)% Total Net Assets ― 100.0% $ Percentages are stated as a percent of net assets. * Non-income producing. (a) Represents annualized seven-day yield at September 30, 2015. ADR American Depositary Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLP ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. APPLETON EQUITY GROWTH FUND NOTES TO SCHEDULE OF INVESTMENTS September 30, 2015 (Unaudited) Securities Valuation – The net asset value of the Fund is determined daily, Monday through Friday, as of the close of regular trading on the New York Stock Exchange (“NYSE”), each day the NYSE is open for business.The Fund’s portfolio securities are valued as of the close of business of the regular session of the NYSE (normally 4:00 p.m., Eastern Time). Portfolio securities traded on stock exchanges are valued at their last sales price as of the close of the regular session of trading on the day the securities are being valued. Securities quoted by NASDAQ are valued at the NASDAQ Official Closing Price. Money market instruments are valued at the reported net asset value.Securities for which market quotations are not readily available are valued at their fair value as determined in good faith in accordance with consistently applied procedures established by and under the general supervision of the Board of Trustees. The Fund has adopted fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: · Level 1 – Quoted prices in active markets for identical securities · Level 2 – Evaluated price based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the market value of the Fund’s investments as of September 30, 2015, based on the inputs used to value them: Level 1 Level 2 Level 3 Total Common Stocks $- $- Short-Term Investments - - Please refer to the Schedule of Investments for industry classification of the Fund’s holdings. There were no transfers between any of the Levels during the quarter ended September 30, 2015.There were no Level 3 securities held during the period. Federal Income Tax Information – The cost basis of the Fund’s investments for federal income tax purposes as of September 30, 2015 was as follows: Tax cost of investments Gross unrealized appreciation of investments Gross unrealized depreciation of investments ) Net unrealized appreciation of investments Because tax adjustments are calculated annually, the preceding information reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal tax information, please refer to the Notes to the Financial Statements in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Appleton Funds By (Signature and Title) /s/ Daniel T. Buckley Daniel T. Buckley, President Date11/13/15 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Daniel T. Buckley Daniel T. Buckley, President Date11/13/15 By (Signature and Title) /s/ James I. Ladge James I. Ladge, Treasurer Date11/13/15
